DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 3/9/2021 where claims 1-20 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 USC 102(a)(2) as being unpatentable over Phillips (US 2019/0109880)
	


	Regarding claim 1, Phillips discloses a computing device, comprising:

	a network interface (Phillips; 
	see e.g. [0031] “Electronic device 102 also includes communication interface 120 configured to send and receive communications to and from other electronic devices ... Communication may be sent via network 160 using any suitable protocol ...”);

	input/output mechanisms including a camera, display, and microphone (Phillips; Phillips teaches various I/O  mechanisms comprising video chat sessions which inherently utilize a camera to support  the video chat session;
	see e.g. [0024] “ ... speech interface ... a microphone ...”
	see e.g. [0061] “ ... telephone call ...  video chat session ...”);

	one or more processors (Phillips; see e.g. [0074] “ ... one or more processors ...”); and

	one or more hardware-based memory devices storing a communication application or plugin adapted to create virtual communication sessions between subjects, the memory devices further having instructions which, when executed by the one or more processors, cause the computing device to (Phillips;
	see e.g. [0074] “ ... one or more computer-readable storage media (e.g. the memory 620) which may serve as non-transitory computer-readable storage media storing instructions for execution by the processor”
	see e.g. [0031] “ ... virtual agent 114 may be implemented as an application ...”):


agents are invited (Phillips;
	see e.g. [0037] “ ... user input is received from a user of an electronic device ... includes a request  for the virtual agent to perform one or more actions that include participation by at least one other virtual agent for another user ...”

	see e.g. [0038] “ ... determined whether a communication session with another virtual agent should be invoked ..”) ;

	configure the communication session with parameters by which to prevent any direct interaction between the two subjects while enabling interaction between the subjects and agents
(Phillips;
	see e.g. [0050] “ ... one or more tasks maybe delegated to a virtual agent such that communication between the virtual agent of one user and the virtual agent of one or more other users in the background with or without intervening input from the users associated with the virtual agents ...”
	see e.g. abstract “ ... Virtual agents associated with different users may alternatively  communicate with each other in the absence of user interaction to perform a collaborative action”

	see e.g. [0046] “ ... user data may include preferences  information ... outgoing communication may be sent to the receiver’s user device using the preferred communication method ...”); and

(Phillips;

	see e.g. [0046] “ ... user data may include preferences  information ... outgoing communication may be sent to the receiver’s user device using the preferred communication method ... upon receiving the incoming text message to John’s electronic device , and provided the receiving electronic device is associated with a virtual agent, the virtual agent may interpret the information in the text message to perform at least one action”).
	
	Regarding claim 2, Phillips discloses the computing device of claim 1, wherein the communication application is supported on a remote service which a user accesses using a browser instantiated on the computing device (Phillips;

	see e.g. [0027] “ ... web – based applications may be configured to interact with one more computers over one or more networks ...”
	see e.g. [0039] “ conventional type messages (e.g., text message, instant message, email message, web-based application ... responsive communication with the sender’s virtual agent”

	see e.g.  [0075] “ ... rendering a web application in a web browser ...”).

	Regarding claim 3, Phillips discloses the computing device of claim 1, wherein the communication application or plugin is instantiated on the computing device and interoperates with a remotely hosted communication application that performs some functionality (Phillips;
see e.g. [0027] “ ... web – based applications may be configured to interact with one more computers over one or more networks ...”
	see e.g. [0039] “ conventional type messages (e.g., text message, instant message, email message, web-based application ... responsive communication with the sender’s virtual agent”

	see e.g.  [0075] “ ... rendering a web application in a web browser ...”)

	 The Examiner notes the web-based application is inherently an application remotely located which is utilized via a client device’s local web browser also inherently invoked and/or instantiated on the client’s device

	Regarding claim 4, Phillips discloses the computing device of claim 1, wherein each subject and each agent are remote to each other and operate their own respective computing devices (Phillips;

	see e.g.[0032] “ ... In other embodiments, a virtual agent may not be installed on a user’s electronic device, but may execute primarily on a computer at a remotely-location accessible to the user’s electronic device via one or more networks ...” ).

	Regarding claim 5, Phillips discloses the computing device of claim 1, wherein preventing any interaction between the two subjects includes prohibiting audio or video data transmission between the two (Phillips, Per independent claim 1 interaction between the two subjects is not facilitated and/or accomplished and wherein the context of interaction is readily applied to speech and video chat;

	see e.g. [0061] “  ... a text based message, an instant message, a telephone call, or a video chat session ...”
	see e.g. abstract “ ... Virtual agents associated with different users may alternatively  communicate with each other in the absence of user interaction to perform a collaborative action”

	see e.g. [0030] “ ... communications may be sent via network 160 using any suitable protocol and any suitable message format ...”

	see e.g. [0031] “ ... perform a range of functions ... sending messages, placing calls ...”
).
 	Regarding claim 6, Phillips discloses the computing device of claim 5, wherein the subjects include Subject A and Subject B, and the agents include Agent A and Agent B, and wherein the communication session’s parameters enable Subject A to exchange audio and video signals with Agent B (Philips;  Per independent claim 1 participants includes a User at each respective device, and two agents associated with each of the users and where preferences (i.e. parameters) facilitate the selection of communication mode (i.e. audio and video signals;

	see e.g. [0061] “  ... a text based message, an instant message, a telephone call, or a video chat session ...” 

	see e.g. [0038] “ ... determined whether a communication session with another virtual agent should be invoked ..”

	see e.g. [0037])

	Regarding claim 7, Phillips discloses the computing device of claim 6, wherein the communication sessions parameters enable Subject A to transmit one-way audio signals to Agent A (Phillips; 
	see e.g. [0046] “ ... user data may include preferences  information ... outgoing communication may be sent to the receiver’s user device using the preferred communication method ...”

see e.g. [0061] “  ... a text based message, an instant message, a telephone call, or a video chat session ...”), but prevents all other audio and video exchanges between Subject A and Agent A (Phillips; Phillips teaches the utilization of virtual  agents may be selected under a case by case basis and therefore communications between subject A and Agent A may be prevented in association with user preferences and/or machine learning;

	see e.g. [0039] “ ... with or without virtual agents ...”

	see e.g.[0032] “ ... In other embodiments, a virtual agent may not be installed on a user’s electronic device, but may execute primarily on a computer at a remotely-location accessible to the user’s electronic device via one or more networks ...”

	see e.g. [0047] “ ... behavior variables ... communications of a particular type ...”)

	Regarding claim 8. Phillips discloses the computing device of claim 7, wherein the communication session’s parameters enable Subject B to exchange audio and video signals with Agent (Phillips; User preferences are may be set at Subject A and Subject B with respect to setting user preferences with respect to modes of communication and when to involve the utilization of the virtual agents
	see e.g. [0039] “ ... with or without virtual agents ...”

	see e.g.[0032] “ ... In other embodiments, a virtual agent may not be installed on a user’s electronic device, but may execute primarily on a computer at a remotely-location accessible to the user’s electronic device via one or more networks ...”

	see e.g. [0047] “ ... behavior variables ... communications of a particular type ...”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 9 is rejected under 35 USC 103 as being unpatentable over Phillips in view of Mercier (US 2009/0113304)
	
	


	Regarding claim 9, Phillips discloses the computing device of claim 1, wherein, upon creation of the communication session, the communication session enters an active state by which it executes the configured parameters (Phillips; per independent claim 1, communication sessions are established to facilitate communication between groups users and agents), however Phillips does not address conventional teachings with respect to transition into and out of inactive states and therefore does not expressly disclose:

	wherein, upon creation of the communication session, the communication session enters an inactive state by which it is configured to periodically monitor for each subject and each agent to join the communication session, and upon detecting that each subject and agent has joined, the communication session enters an active state by which it executes the configured parameters.

	However in analogous art Mercier discloses:
wherein, upon creation of the communication session, the communication session enters an inactive state by which it is configured to periodically monitor for each subject and each agent to join the communication session, and upon detecting that each subject and agent has joined, the communication session enters an active state (Mercier; Mercier teaches the detection of inactive and active states of communication sessions comprising periodical polling in order to determine when users (e.g. users or agents) have transitioned back into utilizing their respective services;

	see e.g. Abstract  “ ... determining when the communication session is in an inactive sate ... determination that the communication session has re-entered an active state”

	see e.g. [0054] “ ... If the communication session is inactive ...”

	see e.g. [0050] “ ... each of the entries  in the database 31 includes a data element 53 indicative of whether the communication session associated with the corresponding entry is active or inactive ...”

	see e.g. [0051] “ ... alternatively ... the status of each communication session  could be continually check in real time “

	see e.g. [0062] “ ... determines whether there is an active communication session ... periodically checking the data element 54 in the entry associated with active communication session ... checks the data element 54 when a previously inactive  communication system becomes active ... in the case where an indication is not included in within the database 21, the communication session manager 38 can determine whether there is stored media with an active communication session by checking directly with the operating system of the communication entity 13 ... polling ...”

	see e.g. Fig. 3 illustrating inactive and active states of communication sessions)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with Mercier’s state detection schemes associated with sessions. The motivation being the combined invention provides for increased efficiencies of managing sessions associated the users and agents explicitly taught by Phillips.

s 10 – 11 are rejected under 35 USC 103 as being unpatentable over Phillips in view of Mercier and in further view of Peter (US 2015/0221007)

	Regarding claim 10, Phillips in view of Mercier disclose the computing device of claim 9,  however Phillips does not expressly disclose wherein at expiry of the communication session after some pre-set event occurs, the communication session enters a post-active state by which the communication application prompts a request for information to a user of the computing device.

	However in analogous art Peter discloses:
wherein at expiry of the communication session after some pre-set event occurs, the communication session enters a post-active state by which the communication application prompts a request for information to a user of the computing device (Peter; Peter teaches an option to re-engage  a communication session subsequent to an original session being finished and/or terminated via a request mechanism;)

	see e.g. [0062] “ ... If conversation has ended, server sends the entire session history to the user along with links to retrieve any voice and video interactions that happened in the previous conversation using the same perpetual  session identifier ... ability to request a re-engagement or continuation of the conversation with the help of the perpetual id ...”.)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with Peter’s request scheme subsequent to a session ending. The motivation being the combined invention provides for increased efficiencies between users and/or agents.

Regarding claim 11, Phillips in view of Mercier and in further view of Peter disclose the computing device of claim 10, wherein the pre-set event includes any one or more of expiration of time or a participant leaves the communication session ( The combined invention per Peter provides for when a conversation is closed (i.e. participant leaves the communication session);

	see e.g. [0062] “ ... the web or phone conversation is not longer available virtue of closing ...”

	see e.g. Fig. 6 , Step “Server Checks if the Conversation is still going on”) .

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with Peter’s request scheme subsequent to a session ending. The motivation being the combined invention provides for increased efficiencies between users and/or agents.
	
	Claims 12 -13 and 15 are rejected under 35 USC 103 as being unpatentable over Phillips in view Turakhia (US 2015/0081814) and in further view of Mercier (US 2009/0113304)

	Regarding claim 12, Phillips discloses a method performed by a remote host service to utilize agents as proxies for virtual communications between subjects, comprising:

	setting standardized parameters for communication sessions, in which the standardized parameters include preventing any A/V (Audio/Video) routing between each subject within the (Phillips; Phillips teaches user preferences to facilitate a plurality of types of communication sessions facilitated by agents which prevent any routing of A/V data between each subject;
	see e.g. abstract “ ... Virtual agents associated with different users may alternatively  communicate with each other in the absence of user interaction to perform a collaborative action”

	see e.g. [0046] “ ... user data may include preferences  information ... outgoing communication may be sent to the receiver’s user device using the preferred communication method ...”
	see e.g. [0046] “ ... user data may include preferences  information ... outgoing communication may be sent to the receiver’s user device using the preferred communication method ... upon receiving the incoming text message to John’s electronic device , and provided the receiving electronic device is associated with a virtual agent, the virtual agent may interpret the information in the text message to perform at least one action” 

	see e.g. [0061] “  ... a text based message, an instant message, a telephone call, or a video chat session ...”
	see e.g. [0030] “ ... communications may be sent via network 160 using any suitable protocol and any suitable message format ...”);

	receiving a request from a user computing device to create a communication
session for at least four participants, including two subjects and two agents (Phillips;

	see e.g. [0037] “ ... user input is received from a user of an electronic device ... includes a request  for the virtual agent to perform one or more actions that include participation by at least one other virtual agent for another user ...”
);

	responsive to the request, creating the communication session for the four participants (Phillips; Subsequent to the request the communication session may be established;
see e.g. [0046] “ ... ... outgoing communication may be sent to the receiver’s user device using the preferred communication method ...”);

	applying the standardized parameters to the communication session (Phillips; User preferences are applied per the inputs of the users;
	see e.g. [0046] “ ... user data may include preferences  information ... outgoing communication may be sent to the receiver’s user device using the preferred communication method ... upon receiving the incoming text message to John’s electronic device , and provided the receiving electronic device is associated with a virtual agent, the virtual agent may interpret the information in the text message to perform at least one action” );

	Although Phillips provides for flexible policies and rules for agents to broker communication between users and/or user devices, Phillips does not address conventional techniques of distributing links for a particular or detection schemes for participants with respect to inactive and active states and therefore does not expressly disclose:

	generating one or more links to the created communication session;

	distributing the one or more links to at least the user computing device;

	monitoring for the subjects and agents to join the communication session; and

	entering an active state responsive to detecting each subject and agent has joined the communication session, wherein entering the active state triggers initiation of the standardized parameters.
	However in analogous art Turakhia discloses:
 	generating one or more links to the created communication session (Turakhia; Turakhia teaches a URL to facilitate communication sessions between client devices;
	see e.g. abstract “ ... The first user and the second user enabled to send chat messages to each other via the web-based chat session, which may be hosted by an online service provider at the URL”
	see e.g. Claim 11 “ ... creating or receiving a session token .. including the session token in the URL ... initiate the web-based chat session between the first user and second user ...”)
	distributing the one or more links to at least the user computing device (Turakhia; The URL is distributed so that it may be received
	see e.g. Claim 11 “ ... creating or receiving a session token .. including the session token in the URL ... initiate the web-based chat session between the first user and second user ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with Turahkhia’s URL element. The 

 	 Phillips in view of Turakhia does not expressly disclose:
monitoring for the subjects and agents to join the communication session; and

	entering an active state responsive to detecting each subject and agent has joined the communication session, wherein entering the active state triggers initiation of the standardized parameters.

 	However in analogous art Mercier discloses:

	monitoring for the subjects and agents to join the communication session (Mercier;

	see e.g. Abstract  “ ... determining when the communication session is in an inactive sate ... determination that the communication session has re-entered an active state”

	see e.g. [0054] “ ... If the communication session is inactive ...”

	see e.g. [0050] “ ... each of the entries  in the database 31 includes a data element 53 indicative of whether the communication session associated with the corresponding entry is active or inactive ...”

	see e.g. [0051] “ ... alternatively ... the status of each communication session  could be continually check in real time “

	see e.g. [0062] “ ... determines whether there is an active communication session ... periodically checking the data element 54 in the entry associated with active communication session ... checks the data element 54 when a previously inactive  communication system becomes active ... in the case where an indication is not included in within the database 21, the communication session manager 38 can determine whether there is stored media with an active communication session by checking directly with the operating system of the communication entity 13 ... polling ...”

	see e.g. Fig. 3 illustrating inactive and active states of communication sessions);

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with Mercier’s monitoring scheme. The motivation being the combined solution provides for increased efficiencies in managing sessions.

	Phillips in view of Turakhia and in further view of Mercier discloses:
	entering an active state responsive to detecting each subject and agent has joined the communication session entering an active state responsive to detecting each subject and agent has joined the communication session, wherein entering the active state triggers initiation of the standardized parameters (The combined solution per Mercier’s detection scheme provides for transitioning or entering into an active state per the detection per the user preferences (i.e. standardized parameters) explicitly taught by Phillips), 

Regarding claim 13, Phillips in view of Turakhia and in further view of Mercier disclose the method of claim 12, wherein the host service modifies the standardized parameters according to any modifications in the received request (Phillips; Phillips teaches user preferences which are mutable (i.e. where the user may change the preferences) hence modified preferences may be received and updated by the host service;

	see e.g. Phillips,  [0046] “ ... user data may include preferences  information ... outgoing communication may be sent to the receiver’s user device using the preferred communication method ... upon receiving the incoming text message to John’s electronic device , and provided the receiving electronic device is associated with a virtual agent, the virtual agent may interpret the information in the text message to perform at least one action”).

	Regarding claim 15, Phillips in view of Turakhia and in further view of Mercier disclose the method of claim 12, wherein the standardized parameters are configured to allow each subject to exchange A/V communications with a single and distinct agent (Phillips; Phillips teaches the utilization of agents is optional and hence when the option for utilizing an agent is configured the a subject is allowed to exchange A/V communications with a single and distinct agent locally or remotely;
	see e.g. [0039] “ ... with or without virtual agents ...”	
	see e.g.[0032] “ ... In other embodiments, a virtual agent may not be installed on a user’s electronic device, but may execute primarily on a computer at a remotely-location accessible to the user’s electronic device via one or more networks ...”).

	

14 is rejected under 35 USC 103 as being unpatentable over Phillips in view of Turakhia and in further view of Mercier and in further view of Peter

	Regarding claim 14, Phillips in view of Turakhia and in further view of Mercier disclose  the method of claim 12,  Phillips does not expressly disclose wherein the communication session permits the subjects to interact during a post-session state of the communication session, which occurs after expiry of the active state.
	However in analogous art Peter discloses:

	wherein the communication session permits the subjects to interact during a post-session state of the communication session, which occurs after expiry of the active state Peter; Peter teaches an option to re-engage  a communication session subsequent to an original session being finished and/or terminated via a request mechanism;)

	see e.g. [0062] “ ... If conversation has ended, server sends the entire session history to the user along with links to retrieve any voice and video interactions that happened in the previous conversation using the same perpetual  session identifier ... ability to request a re-engagement or continuation of the conversation with the help of the perpetual id ...”.)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with Peter’s request scheme subsequent to a session ending. The motivation being the combined invention provides for increased efficiencies between users and/or agents.

s 16 and 17 are rejected under 35 USC 103 as being unpatentable over Phillips in view of Turakhia and in further view of Mercier and in further view of Spriggs (US 2016/0350723)

	Regarding claim 16, Phillips in view of Turakhia and in further view of Mercier disclose method of claim 12, Phillips does not expressly disclose wherein the created communication session is configured to identify which participant is a subject or agent by the participant’s association with a unique account set up with the host service or other unique credential for the participants.

	However in analogous art Spriggs discloses:
wherein the created communication session is configured to identify which participant is a subject or agent by the participant’s association with a unique account set up with the host service or other unique credential for the participants (Spriggs; Spriggs teaches account credentials comprising a user identifier and an agent identifier in order to define a logical relationship;

	see e.g. [0045] “ ... a search of the table for the user identifier 302 to determine if the user is linked to an agent via an associating between the user identifier and an agent identifier ..”
	see e.g. Abstract “ .... account held by the user ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with Spriggs’ identification scheme. The motivation being the combined solution provides for increased efficiencies in communication between agents and users.

Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 16 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Claims 18 – 20 are  rejected under 35 USC 103 as being unpatentable over Phillips in view of Turakhia and in further view of Mercier and in further view of Spriggs  and in further view of Salter (US 2020/0314239)

	Regarding claim 18, Phillips in view of Turakhia and in further view of Mercier and in further view of Spriggs  disclose  the one or more hardware-based non-transitory computer-readable memory devices of claim 17 and provides for configurable options with respect to how communications  should be routed with respect to the utilization of agents (i.e. routing protocol) (see e.g. [0039], [0032], [0046],[0047], Phillips does not associate these preferences for routing with an identifier and therefore does not expressly disclose:

  	wherein the identification of the user as a subject or agent also affects the A/V routing protocols applied to the user during the communication session.

	The Examiner notes the Applicant’s use of the term “routing protocol” per the specification is NOT referring to a specific routing protocol but an abstraction of how users and agents may potentially communicate as depicted in Fig. 13

	However in analogous art Salter discloses:

(Salter; Salter teaches identifiers which may be associated with communication preferences  and agents;
	see e.g. [0078] “ ... Interaction management engine 525 can interact with an account engine ... associated client identifiers ... channel constraints and/or supported types of communication ... user or agent preferences or constraints ... communication-type preference or constraint ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with Salter’s use of identifiers associated with communication preferences. The motivation being the combined solution provides for increase efficiencies in delivering communication services to users and/or agents.

	Regarding claim 19, Phillips in view of Turakhia and in further view of Mercier and in further view of Spriggs  and in further view of Salter disclose the one or more hardware-based non-transitory computer-readable memory devices of claim 18, wherein, responsive to the user being identified as an agent, the user’s communication session will allow one-way receipt of audio signals from one of the subjects (The combined solution per Salter’s identification scheme provides for enabling speech or audio messages to be transmitted via a communication session; The Examiner notes since the agents explicitly taught by Phillips are utilizing the system, identifiers may be assigned to them without unexpected results;
	see e.g. [0031] “ ... text messages, email, telephone call, etc ...”

	see e.g. [0037] “ ... user input is received from a user of an electronic device ... includes a request  for the virtual agent to perform one or more actions that include participation by at least one other virtual agent for another user ...”

	see e.g. [0038] “ ... determined whether a communication session with another virtual agent should be invoked ..” )
	Regarding claim 20, Phillips in view of Turakhia and in further view of Mercier and in further view of Spriggs  and in further view of Salter disclose the one or more hardware-based non-transitory computer-readable memory devices of claim 18, wherein, responsive to the user being identified as a subject, the user’s communication session will allow one-way transmission of audio signals to one of the agents (The combined solution per Salter’s identification scheme provides for enabling speech or audio messages to be transmitted via a communication session (i.e. voice mail message via telephony) under the control of user preferences); 
	see e.g. [0031] “ ... text messages, email, telephone call, etic ...”

	see e.g. [0037] “ ... user input is received from a user of an electronic device ... includes a request  for the virtual agent to perform one or more actions that include participation by at least one other virtual agent for another user ...”

	see e.g. [0038] “ ... determined whether a communication session with another virtual agent should be invoked ..” ).

Conclusion


US 2020/0053103: Rehak teaches customizable routing polices (blocking, dropping, re-routing, etc.) for network traffic associated with collaboration applications (video chat, video conferencing, etc.)

US 2011/0307355: Khalil teaches the generation of user interfaces for a messaging client that is distinct from an agent.

US 2015/0289152: Shanmugam teaches customized rendering of User Interfaces for customer service agents

US 2018/0032318: Satagopan teaches the dynamic rendering of user interfaces based on the role of a particular user utilizing an enterprise application (e.g. video chat)

US 2014/0098176: Isaacs teaches routing rules for video collaboration applications comprising the utilization of agents.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449